Title: Thomas Jefferson’s Survey of Bear Creek Lands, 26–28 November 1811
From: Jefferson, Thomas
To: 


          
                  11. Nov. 26.
          
            
              
              beginning on Bear creek on the E. side of the road.
            
            
              
                        ✓
              N. 34½ E. 50. po. leaving the branch on the E.
            
            
              
                        ✓
              at 10. po. further the branch is 4.6 po. on the E.
            
            
              
                        ✓
              at 80. po. from the Beginning, branch 4.8 E.
            
            
              
                        ✓
              at  
                        92. from do touched it.
            
            
              
                        ✓
              at 100.branch 4. po. E.
            
            
              
                        ✓
              at 132.cross the branch
            
            
              
                        ✓
              at 150.recross do
            
            
              
                        ✓
              at 160.cross a 3d time.
            
            
              
                        ✓
              at 210.to the edge of the branch
            
            
              
                        ✓
              N. 54½ E. 58. po. along the side of the branch. to a poplar in the field.
            
            
              
                        ✓
              N. 22 E. 22. po.touching the branch.
            
            
              
                        ✓
              
                        sa. co. contind 14. po. branch 8. po. W.
            
            
              
                        ✓
              sa. co.12. po. to a poplar on the branch in the woods.
            
            
              
                        ✓
              N. 52½ E.8. po. along the branch.
            
            
              
                        ✓
              sa. co.52. po. going off from the branch.
            
            
              
                        ✓
              N. 70. E. 140. po.
            
            
              
                        ✓
              
                        N 
                        S. 20. E. 16. po
            
            
              
                        ✓
              N. 25. W. 26. po.
            
            
              
                        ✓
              N. varying from 72. to 78. W. 218. po. [S
                        N. 77. W.
            
            
              
              S. 26. E. 
                        W. 332. po. to the road
                     
            
            
              
                        Nov. 27.
            
            
              
              
                        S. 85½ E. 88 po. to the beginning
            
            
              
                        
                     
            
            
               
                        Nov. 28.
                     
            
            
              
                        B
              Beginning at the Poplar in the woods on Bear branch.
            
            
              ✓
              N. 38. E. 22 
                           24. po. branch on the E. to a wh. oak
            
            
              ✓
              N. 2. E. 20. crossing branch to a poplar
            
            
              ✓
              N. 5. E. 16. branch 6. W. after recrossing it
            
            
              
              sa. co.6. to intersection of the branch & line at an elm
            
            
              
                        
                     
            
            
              
		   again beginning at Robinson’s corner.
            
            
              ✓
              N. 25½ W. 50. po.
            
            
              ✓
              
		  
		  S. 77. W. 80. po. to Bear branch. on Gill’s line.
            
            
              ✓
              sa. co. 148 po.
            
            
              
              
		  
		  S. 26. W. 338 po. on C. Bankhead’s line to it’s intersection with Liberty road
                     
            
            
              
              332
            
            
              
              
                        S. 85. E. 83 po. to hiccory
            
          
         